Citation Nr: 0910900	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  07-28 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.	Entitlement to service connection for leg cramps.

2.	Entitlement to service connection for irritable bowel 
syndrome.

3.	Entitlement to service connection for a skin disorder on 
the back with residual scarring.

4.	Entitlement to service connection for recurrent tinnitus.

5.	Entitlement to service connection for tendinopathy of the 
right wrist.

6.	Entitlement to an initial compensable evaluation for 
chronic right thumb strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2002 to 
August 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The issue of entitlement to service connection for 
tendinopathy of the right wrist is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent evidence of record does not indicate the 
Veteran is diagnosed with a disability resulting in 
symptoms of leg cramps.

2.	The competent evidence of record does not indicate the 
Veteran is diagnosed with irritable bowel syndrome.

3.	The competent medical evidence of record indicates the 
Veteran is diagnosed with acne lesions of the dorsal back 
with residual scarring that are etiologically related to 
active service.

4.	Recurrent tinnitus was not manifested in active service, 
and any current tinnitus is not otherwise etiologically 
related to such service.

5.	The Veteran's service-connected right thumb sprain is 
manifested by no more than mild edema at the first 
metacarpalphalangeal joint with no palpable tenderness of 
the right thumb; there is no objective evidence of any 
limitation of motion of the right thumb.


CONCLUSIONS OF LAW


1.	Leg cramps were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.	Irritable bowel syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.	Acne lesions of the dorsal back with residual scarring 
were incurred in active service.  38 U.S.C.A. § 1110, 
1154(b) (West 2002); 38 C.F.R. § 3.303 (2008).

4.	Recurrent tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

5.	The criteria for an initial compensable evaluation for 
chronic right thumb sprain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5228 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in February 2007.  
The RO's January 2007 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006).  As such, in the instant case, a 
discussion of whether sufficient notice has been provided for 
an increased compensation claim is not necessary because this 
is an initial rating claim and the Court articulated that the 
Vazquez-Flores notice requirements apply to a claim for 
increase and not an initial rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
The Veteran has not identified any additional records that 
should be obtained prior to a Board decision.  He was 
afforded a VA examination for his claimed disabilities in 
January 2007.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 
1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

I.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Leg Cramps and Irritable Bowel Syndrome

The Veteran maintains he suffers from symptoms of leg cramps 
and irritable bowel syndrome due to his active service.  The 
Board notes that there is no evidence that the Veteran is 
currently diagnosed with irritable bowel syndrome or any 
disability resulting in symptoms of leg cramps.  The Veteran 
has provided no competent medical evidence indicating he 
currently suffers from such disorders.  In this regard, the 
Veteran was provided a VA examination in January 2007.  After 
physically examining the Veteran, the VA examiner noted that 
palpable muscle body tenderness or deformity were absent, and 
found no leg cramps on examination.  Further, the examination 
report notes the Veteran suffers from recurrent loose bowel 
movements, but does not indicate a diagnosis of irritable 
bowel syndrome.

Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

The Board acknowledges that the Veteran and his family have 
claimed he currently suffers from leg cramps and irritable 
bowel syndrome.  However, the Board notes that as a 
laypersons, the Veteran and his family have no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of irritable bowel syndrome or any 
disability resulting in symptoms of leg cramps.  The Veteran 
has produced no competent evidence or medical opinion in 
support of his claim that he suffers from such disorders, and 
all evidence included in the record weighs against granting 
the Veteran's claim.  

Skin Disorder with Residual Scarring

The Veteran asserts he is entitled to service connection for 
a skin disorder on his back with residual scarring.  
Specifically, he contends that he developed the disorder 
while on active duty and has suffered from the condition 
since separation from service.

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of in-service occurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such occurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat Veteran's alleged disease or injury is service-
connected," but only "considerably lighten[s] the burden of a 
Veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service."  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Board observes the Veteran is in receipt of the Combat 
Action Ribbon for his service in Iraq.  See DD Form 214.  
Therefore, the provisions of § 1154(b) apply to the instant 
case.  Accordingly, the Board observes that the Veteran's 
description of the symptoms of a skin disorder during combat 
service, specifically that boils and sores would appear in 
such numbers and would become painful enough that he would be 
unable to wear his combat vest, is consistent with that a 
rifleman would experience in combat.

Applying the provisions of § 1154(b), the Board finds that 
the Veteran's description of his in-service symptoms, i.e., 
that he suffered from a skin disorder rendering him unable to 
wear his combat vest, is consistent with the circumstances of 
combat.  While this disorder was not diagnosed during the 
Veteran's active service, the Board observes that a January 
2007 VA examination, conducted five months following the 
Veteran's separation from active service, notes acne lesions 
of the dorsal back region with some pustules and minor 
scarring.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the Veteran 
prevails."

In light of the evidence as described above, and resolving 
all doubt in favor of the Veteran, the Board concludes that 
service connection for acne lesions of the dorsal back, with 
residual scarring, is warranted.

Recurrent Tinnitus

The Veteran maintains that he currently suffers from 
recurrent tinnitus as a direct result of his active service.  
Specifically, he asserts that he was exposed to painfully 
loud explosions and gunfire.  

Initially, applying 38 U.S.C.A. § 1154(b), as discussed 
above, the Board finds that the Veteran's description of his 
in-service injury, i.e., that he suffered acoustic trauma as 
a result of explosions and gunfire, is consistent with the 
circumstances of combat.  With regard to other sources of 
injury to the Veteran's hearing, the Board does not dispute 
the Veteran's claims of in-service noise exposure.  
Therefore, further consideration of the Veteran's claim under 
38 U.S.C.A. § 1154(b) is not necessary.

With respect to the Veteran's claimed tinnitus, the Board 
observes that the Veteran's service and post-service medical 
records are completely silent for any problems related to 
ringing ears or diagnosis of tinnitus.  However, the Court 
has determined that, particularly with respect to claims for 
tinnitus, the Veteran is competent to present evidence of a 
diagnosis of the condition.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  In the present case, the Veteran's 
claim for entitlement to service connection for tinnitus 
serves to establish his assertion that he currently suffers 
from tinnitus.

While the evidence reveals that the Veteran currently suffers 
from tinnitus, the competent, probative evidence of record 
does not etiologically link the Veteran's current disability 
to his service or any incident therein.  As noted above, 
service medical records are silent as to any complaint of, 
treatment for, or diagnosis of tinnitus, or ringing in the 
ears.  In fact, the Board observes the Veteran consistently 
denied developing "ringing in the ears" during active 
service.  See, e.g., July 2004, January 2005 and March 2006 
Post Deployment Health Assessments.

In addition, the Veteran was afforded a VA audiological 
examination in January 2007, five months following the 
Veteran's separation from active service.  The Board observes 
the Veteran denied any ringing, buzzing or humming in his 
ears at the January 2007 VA examination.  

In sum, the Board finds that there is no evidence of 
recurrent tinnitus in service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the Veteran's current 
tinnitus and his in-service acoustic trauma.  The 
preponderance of the evidence is against this aspect of the 
Veteran's claim.  The Veteran has produced no competent 
evidence or medical opinion in support of his claim that his 
present tinnitus is the result of in-service acoustic trauma.  
Further, the Board observes the Veteran has consistently 
denied experiencing ringing in the ears, which also weighs 
against granting the Veteran's claim.

The Board acknowledges that the Veteran himself and his 
family have claimed his tinnitus arises from his in-service 
acoustic trauma.  However, the Board notes that as 
laypersons, the Veteran and his family have no competence to 
give a medical opinion on etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of etiology cannot constitute evidence upon which 
to grant the claim for service connection. Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
recurrent tinnitus, and the benefit of the doubt rule does 
not apply. See 38 U.S.C.A. § 5107 (West 2002).


II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's service-connected right thumb strain has been 
assigned an initial noncompensable evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2008).  He contends 
that a higher evaluation is warranted, as his right thumb 
becomes overly irritated, swollen and painful.  

Pursuant to Diagnostic Code 5228, a noncompensable evaluation 
is warranted with a gap of less than one inch (2.5 cm) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
warranted where there is a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Finally, a maximum 20 
percent evaluation is warranted where there is a gap of more 
than two inches (5.1 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Id.

After reviewing the evidence of record, the Board finds that 
a compensable evaluation is not warranted for the Veteran's 
right thumb disability at any point during the appeal period.  
In this regard, the Board observes a January 2007 VA 
examination found the Veteran's right thumb disability to be 
manifested by mild edema at the first metacarpalphalangeal 
joint with no palpable tenderness of the right thumb.  
Further, the Veteran was able to complete the finger-thumb 
loop and was also able to include the right thumb in forming 
a fist.  Furthermore, there was no evidence of excessive 
fatigability, pain, incoordination.  Finally, the VA examiner 
noted no suspected or observed additional loss of function 
due to flare-up of the right thumb condition.

Under the above circumstances, the Board finds no evidence to 
warrant an initial compensable at any point during the appeal 
period for the Veteran's right thumb disability.  In this 
regard there is no evidence the Veteran experiences any loss 
of motion of the right thumb.  Additionally, the medical 
evidence does not show that the Veteran has excess fatigue, 
weakness, incoordination or any other symptom or sign that 
results in such additional functional impairment.  38 C.F.R. 
§§ 4.40 and 4.45 (2008); DeLuca, 8 Vet. App. at 202 (1995).  
Finally, there is no evidence of ankylosis of the right 
thumb.

The Board acknowledges the Veteran's contentions that his 
right thumb disability warrants an initial compensable 
evaluation.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the Veteran's impairment.  Furthermore, the 
opinions and observations of the Veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected right thumb sprain.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2008).  

As such, the Board finds that a preponderance of the evidence 
is against the assignment of an initial compensable 
evaluation for the Veteran's right thumb disability, and the 
benefit-of-the-doubt rule does not apply.  Therefore, the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for leg cramps is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for acne lesions of the dorsal disorder on 
the back with residual scarring is granted.

Service connection for recurrent tinnitus is denied.

An initial compensable evaluation for chronic right thumb 
strain is denied.

REMAND

The Veteran contends he is entitled to service connection for 
a right wrist disorder.  Specifically, he contends that he 
fell while wearing full gear and caught the fall with his 
hands.  He claims this in-service injury caused his wrist to 
be hyper-extended.  During the development of his claim, the 
Veteran was provided a VA examination in January 2007.  The 
VA examiner noted the Veteran's in-service fall and rendered 
a current diagnosis of tendinopathy of the right wrist with 
some loss of range of motion.  However, the January 2007 VA 
examiner did not provide an etiological opinion as to whether 
the Veteran's current right wrist disorder is related to any 
in-service event or injury or, in the alternative, whether 
any pre-existing right wrist disorder was aggravated beyond 
its normal progression by such service.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for a 
proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
current right wrist disorder is etiologically related to his 
active service.



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his right wrist disorder.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran has 
any current disorder of the right 
wrist, and provide a current diagnosis.  
The examiner should also provide an 
opinion as to the following:

a.	Is it more likely than not 
(greater than a 50 percent 
probability), less likely than not 
(less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that any 
current disorder of the right 
wrist pre-existed active service.

b.	If, and only if, question (a) is 
answered in the affirmative, is it 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), that the Veteran's right 
wrist disorder underwent a 
permanent increase in severity 
during service?  If answered in 
the affirmative, the examiner 
should then provide an opinion as 
to whether this increase in 
severity is due to the natural 
progress of the disorder, or in 
the alternative, is due to the 
circumstances of the Veteran's 
military service.

c.	If, and only if, question (a) is 
answered in the negative, is more 
likely than not (greater than a 50 
percent probability), less likely 
than not (less than a 50 percent 
probability), or as likely as not 
(50 percent probability) that any 
current disorder of the right 
wrist is etiologically related to 
the Veteran's active military 
service.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


